Citation Nr: 0810416	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-34 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decision issued by the Newark, 
New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO) in February 2004, May 2004, and November 2006.  
The veteran timely perfected an appeal as to the disability 
rating assigned.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims file.

In January 2008, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  

The record contains a claim of entitlement to a total rating 
by reason of individual unemployability (TDIU), filed by the 
veteran in January 2007.  However, this claim has not yet 
been adjudicated by the RO.  Therefore, it is referred to the 
RO for appropriate development and consideration.


FINDINGS OF FACT

1.  Prior to December 17, 2007, the veteran's disability 
picture more nearly approximates the criteria for a 50 
percent evaluation.  

2.  After resolving all reasonable doubt in his favor, the 
veteran's disability picture more nearly approximates the 
criteria for a 70 percent evaluation beginning on December 
17, 2007.  


CONCLUSIONS OF LAW

1.  For the time period prior to December 17, 2007, the 
schedular criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  For the time period beginning on December 17, 2007, the 
schedular criteria for an initial rating in excess of 50 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In the present case, the 
veteran was issued a September 2003 letter that essentially 
met the requirements set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in a November 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Increased Rating and PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100 percent:  total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent:  occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Associations DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2006).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

The veteran is seeking an initial rating in excess of 50 
percent for his PTSD.  It is noted that service connection 
was granted for this disorder in February 2004 when a 10 
percent evaluation was assigned with an effective date of 
August 19, 2003.  By rating decision dated in May 2004, the 
veteran's evaluation was increased to 30 percent, effective 
August 19, 2003.  His rating was increased to 50 percent in a 
November 2006 rating decision, effective August 19, 2003.

In August 2003, the veteran underwent a VA examination.  The 
claims file was not reviewed.  At that time, the veteran 
reported that he suffered from nightmares, intrusive 
thoughts, and hypervigilance.

On mental status evaluation, the veteran was alert, 
cooperative, and casually dressed.  The veteran's mood was 
neutral.  He suffered from nightmares and intrusive thoughts. 
His affect was appropriate and there were no perceptual 
problems.  His speech and thought process were normal.  There 
was no suicidal or homicidal ideation.  He was oriented to 
person, place, and time.  The veteran's insight, impulse 
control, and judgment were fair.  The examiner assigned a GAF 
score of 70.  

The veteran was examined by a private physician at A&W 
Psychology Services in October 2003.  The veteran reported 
insomnia, intrusive thoughts, startle response, 
hypervigilance, social avoidance, memory loss, irritability, 
depressed mood, crying spells, flashbacks, poor 
concentration, anger, panic attacks, guilt, and difficulty in 
maintaining control over feelings of anger, rage, and intense 
sadness.  The physician assigned a GAF score of 50.  The 
examiner diagnosed moderate symptoms with no psychotic 
features.

The February 2005 interim treatment summaries from A&W 
Psychology Services reflect similar symptomatology as the 
October 2003 private examination.  The GAF scores during this 
period were 50.  The private physician diagnosed moderate to 
severe symptoms with no psychotic features.  There was noted 
suicidal ideation; however, with no intent or plan.

Another examination was conducted by the VA in April 2006.  
The examiner was the same examiner that conducted the August 
2003 VA examination; however, this time the claims file was 
reviewed.  The veteran reported that he suffered from 
nightmares, flashbacks, hypervigilance, easy startle reflex, 
insomnia, depression, crying spells, poor energy, social 
avoidance, and poor concentration.  He had these symptoms 
almost daily and did not report any remissions.

On mental status evaluation, the veteran was cooperative, and 
casually dressed.  His mood was depressed and his affect was 
blunted.  His speech and thought processes were normal.  
There were no perceptual problems or suicidal ideation.  His 
impulse control, insight, and judgment were fair.  He was 
oriented to person, place, and time.  He was assigned a GAF 
score of 50.  The examiner noted that his PTSD does not 
prevent him from getting employment.  The examiner diagnosed 
moderate symptoms.

VA outpatient treatment records dated from September 2005 
through June 2006 showed that the veteran received 
intermittent therapy for his PTSD.  He suffered from 
insomnia, nightmares, flashbacks, poor concentration, startle 
response, hypervigilance, and depression.  He did not express 
suicidal/homicidal ideation.  His GAF scores where within the 
range of 24 to 48, with the most recent score being 45.  
Specifically, two treatment reports rendered a GAF score of 
45, one treatment report rendered a GAF score of 48, and one 
report rendered a GAF score of 24.  The nurse who rendered 
the GAF score of 24 did not provide an explanation or note 
any of the symptomatology.

In a January 9, 2008 interim treatment summary from A&W 
Psychology Services, and based on a December 17, 2007 
evaluation, the physician reported that the veteran suffered 
from suicidal ideation and occupational impairment.  He 
diagnosed moderate to severe symptoms with no psychotic 
features.  He stated that the "veteran's symptomatology 
would preclude him from being gainfully employed."  He was 
assigned a GAF score of 45.


After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 50 percent for the time period prior to December 
17, 2007 as his disability picture more nearly approximates 
the criteria for a 50 percent evaluation.  The probative 
medical evidence, includes the April 2006 VA examination, VA 
treatment reports, and private treatment evaluations.  The 
veteran's PTSD was manifested by social isolation, intrusive 
memories, nightmares, sleep loss, irritability, 
hypervigilance, an occasional startle response, anxiety, 
depressed mood, anger outbursts, difficulty concentrating, 
and social avoidance.  

After a review of the medical evidence, the Board finds that 
the veteran's PTSD warrants a higher initial evaluation of 70 
percent for the time period beginning on December 17, 2007.  
The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  The 
probative medical evidence, including the January 9, 2008 
interim treatment summary from A&W Psychology Services, 
demonstrate that the veteran's PTSD is manifested by 
flashbacks, nightmares, insomnia, intrusive thoughts, social 
impairment, memory loss, irritability, depressed mood, crying 
spells, panic attacks, anxiety, irritability, suicidal 
ideation and occupational impairment.

Although the January 2008 Interim Treatment Summary from A&W 
Psychology Services noted that the veteran is unable to 
maintain employment due to his PTSD symptoms; this inability 
to work has not been due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living such as maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, his own occupation 
or his own name.  Although his PTSD symptoms prevent him from 
working, they do not reach the level of those manifestations 
for the 100 percent schedular evaluation.  Taking all of this 
evidence into consideration, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 70 percent rating beginning on December 17, 
2007.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent rating is warranted for 
PTSD for the time period beginning on December 17, 2007.  The 
benefit sought on appeal is granted to that extent.


ORDER

Entitlement to an initial compensable disability rating in 
excess of 50 percent for PTSD for the time period prior to 
December 17, 2007, is denied.

Entitlement to an initial disability rating of 70 percent for 
PTSD for the time period beginning on December 17, 2007, is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


